Citation Nr: 1043165	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 13, 2006, 
for a 40 percent evaluation for bilateral hearing loss.

3.  Entitlement to service connection for cold weather injuries.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for a left shoulder 
condition.

6.  Entitlement to service connection for a right shoulder 
condition.

7.  Entitlement to service connection for a neck condition.

8.  Entitlement to service connection for a right thigh 
condition.

9.  Entitlement to service connection for a testicle condition.

10.  Entitlement to service connection for a bilateral ankle 
condition.

11.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1963 to January 1966, 
which included service in Germany from December 1964 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2005 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran appeared at a personal hearing before the Decision 
Review Officer at the RO in June 2005 and at a travel board 
hearing before the undersigned Acting Veterans Law Judge in June 
2010.  Transcripts are associated with the claims file.

The issue of entitlement to TDIU (see September 2008 
statement) has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  By means of a signed February 2010 statement, and prior to 
the promulgation of a decision in this case, the Veteran 
requested withdrawal of the issues pending before the Board, 
specifically, for entitlement to an evaluation in excess of 40 
percent for bilateral hearing loss and for entitlement to an 
effective date earlier than March 13, 2006, for the 40 percent 
evaluation for bilateral hearing loss.  

2.  The competent medical evidence of record fails to diagnose 
cold weather injuries.  

3.  Arthritis was first diagnosed many years after service, and 
there is no competent medical evidence or opinion suggesting a 
medical nexus between current arthritis and service.

4.  A left shoulder condition, diagnosed as arthritis, has no 
competent medical evidence or opinion suggesting a medical nexus 
between the current diagnosis of arthritis and service.   

5.  A right shoulder condition, diagnosed alternatively as right 
shoulder sprain and as arthritis, has no competent medical 
evidence or opinion suggesting a medical nexus between current 
diagnosis and service.

6.  There is no competent medical evidence or opinion even 
suggesting a medical nexus between a current neck condition, 
currently diagnosed as arthritis, and service.

7.  The competent medical evidence of record fails to diagnose 
any condition regarding the right thigh, other than the presence 
of a scar.  

8.  The competent medical evidence of record fails to diagnose 
any condition regarding the testicles. 

9.  There is no competent medical evidence or opinion suggesting 
a medical nexus between a current bilateral ankle condition, 
currently diagnosed as ankle sprain and as arthritis, and 
service.

10.  There is no competent medical evidence or opinion suggesting 
a medical nexus between a current bilateral knee condition, 
currently diagnosed as arthritis, and service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to an evaluation in excess of 
40 percent for bilateral hearing loss have been met.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b)(c) (2010).

2.  The criteria for withdrawal of the Veteran's Substantive 
Appeal on the issue of entitlement to an effective date earlier 
than March 13, 2006, for a 40 percent evaluation for bilateral 
hearing loss have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2010).

3.  Service connection for cold weather injuries is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

4.  Arthritis was not incurred in or aggravated by active 
service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Service connection for a right shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

6.  Service connection for a left shoulder condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

7.  Service connection for a neck condition is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

8.  Service connection for a right thigh condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

9.  Service connection for a testicle condition is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

10.  Service connection for a bilateral ankle condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 

11.  Service connection for a bilateral knee condition is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the Board 
finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
While no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate notification 
of all five elements of a service connection claim.  Those five 
elements include (1) Veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.

In April 2005, June 2005, and September 2005 VCAA letters to the 
Veteran, he was informed about the information and evidence not 
of record that is necessary to substantiate his service 
connection claims, the information and evidence that VA will seek 
to provide, and the information and evidence the claimant is 
expected to provide.  In addition, while no timely letter to the 
Veteran provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and effective 
dates, the Board finds this moot as all the service connection 
claims have been denied.

Also, the Veteran had been represented by a private attorney 
previously and currently is represented by his state service 
organization.  That organization is presumed to have knowledge of 
what is necessary to substantiate a claim for service connection.  
Neither the Veteran nor his representative have pled prejudicial 
error with respect to the content or timing of VCAA notice.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claims, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post- service 
pertinent medical records.  There is no indication of any 
additional relevant evidence that has not been obtained.  The 
Board acknowledges that during his June 2010 testimony the 
Veteran named a private medical center which he remembered 
provided care in 1999 for his claimed testicle condition; 
however, as the Veteran also testified that that facility could 
not identify the source of his pain and later made statements to 
clinicians denying any testicular pain, the Board finds a remand 
is not necessary to seek these records.

The Board notes the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and etiology 
of his claimed cold weather injuries, arthritis, left shoulder 
condition, right shoulder condition, neck condition, right thigh 
condition, testicle condition, bilateral ankle condition, and 
bilateral knee condition.  However, as will be discussed below, 
there is no competent, probative medical evidence to support 
these claims for service connection.  As the Veteran has not 
presented a prima facie case for service connection for these 
claimed disorders, remand for examination for these claimed 
disorders is not warranted at this point.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Duenas v. Principi, 
18 Vet. App. 512 (2004) (per curium); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (there must be some evidence of a causal 
connection between the alleged disability and the veteran's 
military service to trigger VA's obligation to secure a medical 
opinion pursuant to 38 U.S.C.A. § 5103A(d)).  

The Board has carefully considered the Court's language in 
McClendon that the threshold for showing this association is a 
low one.  However, there is a threshold. In this case there is no 
competent and credible evidence of continuity of symptomatology.  
Nor is there any even speculative medical evidence of an 
association.  Rather, only the Veteran's contentions provide any 
suggestion of such associations.  The Board does not find the 
Veteran's contentions to rise to the level of the "indication of 
an association" referred to in 38 U.S.C.A. § 5103A or in 
McClendon.

As explained below, the Veteran is not competent to provide a 
medical opinion on such complex issues, therefore his opinion as 
to a causation or aggravation relationship in these particular 
matters is not an indication of an association.  If a Veteran's 
mere contention, standing alone, that his claimed disability is 
related to his service or to a service connected disability is 
enough to satisfy the "indication of an association," then that 
element of 38 U.S.C.A. § 5103A is without meaning because in 
every claim, the veteran will necessarily so contend.

An interpretation of a statute that renders part of the statutory 
language superfluous is to be avoided.  See Splane v. West, 216 
F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of construction 
requires us to give effect to the clear language of statute and 
avoid rendering any portions meaningless or superfluous").  For 
these reasons, the Board declines to afford the Veteran further 
VA examinations or obtain medical opinions in this case.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  The 
Board observes that the Veteran's Social Security disability 
determination notification and underlying medical evidence is 
already of record.  The Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in substantiating 
his claims.

II.  Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing.  38 C.F.R. § 20.204(c).

In relevant part, in March 2006 the Veteran submitted a claim 
seeking an increased rating for his service-connected bilateral 
hearing loss, then evaluated at 10 percent.   

The RO mailed a rating decision in December 2006 rating decision 
which increased the Veteran's evaluation for his bilateral 
hearing loss to 40 percent, made effective March 13, 2006.  In 
January 2007 the Veteran expressed his disagreement with both the 
evaluation and the effective date in a timely notice of 
disagreement.  A statement of the case was issued in July 2007 
and the Veteran perfected the appeal in August 2007.  On the 
August 2007 substantive appeal the Veteran indicated he wanted to 
provide testimony to the Board.  

By means of a written, signed statement dated February 2010, the 
Veteran requested to withdraw his appeal, among other claims, 
seeking a higher evaluation for his service-connection bilateral 
hearing loss and seeking an effective date earlier than March 13, 
2006.  The statement is signed by the Veteran.     

As the Veteran has withdrawn his appeals as to these issues, 
there remain no allegations of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeals on those issues, and they are dismissed.




III.  Service Connection - Legal Criteria

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, to 
include arthritis, if manifest to a degree of 10 percent or more 
within one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even though 
there is no evidence of disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Analysis - Cold Weather Injuries, Arthritis, Left Shoulder, Right 
Shoulder, Neck, Bilateral Ankle Conditions

A review of the Veteran's service treatment records finds a 
January 1963 enlistment Report of Medical Examination.  This 
report notes the Veteran's flat feet, a scar, and an illegible 
reference to a knee.  On the January 1963 Report of Medical 
History, the Veteran checked in the affirmative the category of 
having had a kidney stone and the examiner noted that the Veteran 
had had a right hernia repair, a hematuria once, with no sequel, 
and an "old sprain right knee" that also had no sequela.  

Following his enlistment examination, the service treatment 
reports contain no requests for treatment, complaints, or 
diagnoses of cold weather injuries (frostbite), arthritis, any 
left or right shoulder condition, any neck condition, and any 
condition concerning the ankles.

In November 1965 the Veteran was given a separation examination.  
On the Report of Medical Examination the examiner found his neck, 
abdomen and viscera (including hernia), genitourinary system, 
upper extremities, lower extremities (except feet), and skin all 
clinically normal.  The only clinical abnormalities were the 
Veteran's feet and the hernioplasty scar on his right ingenuinal 
region.  This sole scar was noted to have existed prior to 
service.  On the November 1965 Report of Medical History, the 
Veteran indicated in the affirmative only that he had had 
whopping cough and foot trouble.  The examiner's notations 
included the observation of the Veteran's flat feet and the right 
ingenuinal hernioplasty at age 13.   

The earliest relevant private treatment reports of record span 
from 1999 to 2002.  They contain no mention of the Veteran's 
military service and the Veteran testified before the undersigned 
that the physician did not know he had been in the service (See 
Transcript).  

The private December 1999 evaluation reported that the Veteran 
denied neck pain, swelling or stiffness; regarding BJE (bone and 
joint examination), denied arthralgia, joint stiffness, back 
pain, muscle cramps or myalgia, except for chronic pain and 
discomfort in the right shoulder, and regarding the skin, denied 
lesions, anhidrosis, bruising, and pruritus, though there was a 
constant rash on his right hand.  Upon objective examination, the 
Veteran's private physician noted the neck was supple, 
extremities had no rashes or edema, though his right foot had a 
deformity.  

In a private August 2000 evaluation, the Veteran complained about 
pain in the right shoulder and dated the onset of the pain as an 
injury he sustained 3 months prior.  He also complained of pain 
at the back of the neck, stating he had fallen backwards on 
outstretched arms.  The physician found tendonitis in the right 
shoulder and noted a cervical muscle spasm.  By a September 2000 
evaluation, the physician diagnosed degenerative joint disease in 
the right shoulder.

In a January 2001 evaluation the Veteran denied neck pain, and 
joint stiffness, muscle cramps or myalgia.  Regarding his skin, 
again he denied any rashes, lesions, anhidrosis, bruising, or 
pruritis.  Upon objective examination, his private physician 
again noted no rashes or edema, and a supple neck.

In July 2001, the Veteran sought treatment after injuring himself 
trying to cut down a tree at home.  He complained of neck pain, 
left knee pain, and left ankle pain of 3 days duration.  After x-
rays studies found no acute fractures, the physician assessed 
multiple contusions, and cervical, right shoulder, left knee and 
left ankle strain.  

By February 2002, the Veteran reported pain again in his right 
shoulder, for which the private physician assessed arthritis and 
shoulder tendonitis.  

VA treatment records begin in October 2003.  The Veteran reported 
as part of his history having arthritis in his neck, shoulders, 
feet, right knee, and left wrist.  During an August 2008 mental 
health evaluation, the Veteran reported the freezing temperatures 
he experienced while stationed in Germany and he attributed his 
years of chronic pain in his left foot and leg to those 
experiences.  The VA treatment records span through March 2009.  
They do not contain any diagnosis regarding the Veteran's skin or 
cold weather injuries, though they do note reports of neck pain, 
right shoulder pain, and bilateral ankle pain in conjunction with 
his non-service connected flat feet, for which the Veteran 
received repeated treatment.  

During his June 2010 testimony before the undersigned, the 
Veteran remembered falling repeatedly on the icy rails while on 
field exercises in freezing temperatures in Germany.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for cold weather injuries, arthritis, left shoulder 
condition, right shoulder condition, neck condition, and 
bilateral ankle conditions are not warranted.

The claim seeking service connection for cold weather injuries 
fails because there is no diagnosis, either in service or post 
service, of cold weather injury, or frostbite.  While the Board 
has no cause to doubt that the Veteran experienced freezing 
temperatures while on exercises in Germany, there is no medical 
report of record with a diagnosis of frostbite.  

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Regarding the claims for arthritis, right and left shoulder 
conditions, a neck condition, and right and left ankle 
conditions, characterized as bilateral ankle conditions, credible 
medical reports of record note the post-service diagnoses of 
arthritis, which may include both shoulders, cervical strain, 
right shoulder tendonitis, and left ankle strain.  

The first element of a successful service connection claim, 
namely a current diagnosis, is satisfied.  However, evidence of a 
present condition is generally not relevant to a claim for 
service connection, absent some competent linkage to military 
service.  Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992).

A Veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board acknowledges that the Veteran's statements describing 
the cold in Germany and the efforts necessary to conduct field 
exercises and the chronic pain, which may be interpreted as 
reflecting a continuity of symptomatology, since service, which 
he is competent to report.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  However, such reports must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d 1331.  Also, the Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; personal 
interest may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's accounts of assorted 
joint trauma in service are not credible because they are 
inconsistent with objective medical evidence in the form of 
service treatment records, which affirmatively show the Veteran 
sought treatment for other complaints, but none for his neck, 
right or left shoulder, right or left ankle, or for arthritis.  
The Board points out the Veteran's account is not "unaccompanied 
by contemporaneous medical evidence" as cited in Buchanan; 
rather, contemporaneous treatment records are on file and 
disprove injuries to these joints.  

As well, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial reported 
symptoms related to a right shoulder pain and arthritis in 
approximately 1999 and 2002 (nearly a 35-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Further, private medical evaluations are of record from 1999 to 
2002.  While the Veteran did seek treatment for his neck and 
right shoulder, he also reported very recent injuries to which he 
attributed these complaints, specifically a fall and an attempt 
to cut down a tree at his home.  The Board observes the Veteran 
demonstrated candor with his private physician by attributing 
these complaints to recent incidents, and not to his military 
service.  

While the foregoing medical evidence establishes that the Veteran 
does have current arthritis, arthritis in the right and left 
shoulders, neck strain, and left ankle strain, there is simply no 
competent and probative evidence or opinion suggesting a 
relationship between these conditions and service and neither the 
Veteran nor his representative has identified, presented, or 
alluded to the existence of any such evidence or opinion.

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran.  However, to 
the extent that any such lay statements are being offered to 
answer the questions of whether the Veteran's arthritis, neck 
condition, right and left shoulder conditions, and bilateral 
ankle conditions are related to service, such evidence must fail.  
Such matters are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  
As the Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render probative 
(i.e., persuasive) opinions on these medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology of 
the Veteran's claimed disorders have no probative value.

Thus, the competent, probative evidence on the question of 
whether the current arthritis, right shoulder, left shoulder, 
neck, or bilateral ankle condition are related to service weighs 
against the claim for service connection.

Additionally, the Board notes there is no evidence that 
degenerative joint disease of the shoulders, or of any joint, 
that manifested itself to a compensable degree within one year of 
the Veteran's separation from military service.  Rather, the 
first X-ray evidence of degenerative changes in the right 
shoulder currently associated with the claims file is dated in 
July 2002, over 35 years after service.  Thus, service connection 
is not warranted for arthritis or arthritis of the right shoulder 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

For all the foregoing reasons, the claims for service connection 
must be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

IV.  Analysis - Right Thigh and Testicle Conditions

As noted above, on the January 1963 Report of Medical History, 
prepared for enlistment, the Veteran checked in the affirmative 
the category of having had a kidney stone and the examiner noted 
that the Veteran had had a right hernia repair, a hematuria once, 
with no sequel.  

Within the service treatment records is a February 1963 complaint 
of a symptomatic varicocele.  Referred to urology, a March 1963 
evaluation notes that the Veteran complained of dull pain in the 
right testicle and inside right thigh.  Upon a physical 
examination the treating physician noted an old scar on the right 
groin from a hernioplasty 7 years prior, atrophic right testes 
and normal vascular.  The impression was of genito-femoral nerve 
irritation.  The Veteran was referred to general surgery.  The 
March 1963 evaluation by general surgery is of record.  The 
evaluation noted the Veteran had had a right hernioplasty at age 
13 and now had atrophic testes.  The provisional diagnosis was 
again right genitor femoral nerve irritation.  Another recording 
of the general surgery evaluation included the observation that 
there was no evidence of hernia, no masses, and testes were 
normal.  The service treatment records do not contain another 
treatment report for this complaint.  

In November 1965 the Veteran was given a separation examination.  
On the Report of Medical Examination the examiner found his 
abdomen and viscera (including hernia), genitourinary system, and 
lower extremities (except feet) all clinically normal.  The only 
clinical abnormalities were the Veteran's feet and the 
hernioplasty scar on his right ingenuinal region.  This sole scar 
was noted to have existed prior to service.  On the November 1965 
Report of Medical History, the Veteran indicated in the 
affirmative only that he had had whopping cough and foot trouble.  
The examiner's notations included the observation of the 
Veteran's flat feet and the right ingenuinal hernioplasty at age 
13.   

Again the Board has reviewed the private treatment records dated 
1999 to 2000.  The December 1999 evaluation includes the 
objective examination that the Veteran's scrotum and testicles 
were unremarkable.  A January 2001 evaluation also noted the 
Veteran's testicles were unremarkable.  In February 2002 the 
Veteran denied pain, rash, or discharge regarding his genitalia, 
though that he had had an inguinal hernia repair, right, that  
was noted in his past medical history.  The private physician 
noted his testicles were of normal size without mass or hernia. 

VA treatment records dated October 2003, when the Veteran 
established care, indicate the Veteran denied gastrointestinal 
and urinary problems.  Upon objective examination the examiner 
noted there were no testicular tumors, no penile lesions and no 
inguinal hernias.   However, in September 2005, the Veteran 
reported "some" pain in the right testicle and reported he had 
had the problem since he was 13 years old.    

The December 2007 VA medical record indicates the Veteran had 
complained of chronic testicular pain; however his testicles were 
found to be normal and that there was no hernia.  In October 2008 
the Veteran reported a new complaint of testicular pain, left 
more than right.  A November 2008 report noted the Veteran had 
symptoms of an URI (upper respiratory infection); however in 
February 2009 the Veteran complained again of testicle pain.   

The Board observes that there is not a medical report of record 
that includes an assessment or diagnosis of what caused the 
Veteran's current testicle pain.  

Here, the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis for 
those symptoms.  For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part sub 
nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998).

The Board acknowledges the Veteran's statement that it was the 
same pain he has experienced since he was 13, as noted in the 
September 2005 VA treatment report, and that this statement may 
be interpreted as reflecting a continuity of symptomatology, 
since service, which he is competent to report.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  However, such reports must be 
weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d at 1331.  

The private treatment reports spanning 1999 to 2002 do not 
contain reports of pain and the Veteran's testicles were found to 
be normal, unremarkable.  Further, when the Veteran established 
care in October 2003 with VA, he again denied pain in his 
genitalia and denied problems within his gastrointestinal system 
and urinary system.  Therefore, his statements of having always 
experienced this undiagnosed testicular pain is contradicted in 
the record by his contemporary statements to medical 
practitioners denying such pain, and so, are not credible.

As well, regarding his right thigh condition, while the service 
treatment records note the presence of a scar on his right thigh, 
identified as a pre-existing hernioplasty scar, no other 
treatment report of record provides a current diagnosis or 
assessment for the Veteran's claimed right thigh condition.  

During his testimony before the undersigned, the Veteran 
attributed his right thigh condition to his experiencing cold 
weather injuries and to a fall while in the field on exercises.  
See, Transcript.  However, the Board has already denied service 
connection for cold weather injuries, which lacked a diagnosis; 
therefore, the Board is precluded from granting service 
connection for an undiagnosed right thigh condition as secondary 
to the cold-weather injuries.  

	Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability).  "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

For all the foregoing reasons, the claims for service connection 
must be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).

V.  Analysis - Bilateral Knee Condition

Again, noted on the Veteran's January 1963 enlistment Report of 
Medical Examination was an illegible reference to a knee.  On the 
January 1963 Report of Medical History, the examiner noted that 
the Veteran had had an "old sprain right knee" that also had no 
sequela.  

In January 1964 the Veteran requested treatment for his knees.  
He complained they were swollen and painful, with an onset of 2 
weeks prior.  He was given light duty for a week, with no 
prolonged standing, marching, or PT (physical training/exercise).  
He was also referred for x-rays.  The x-ray study for his knees' 
arthralgia is also of record, and negative for fracture or 
abnormality.  There was no further treatment or complaints in the 
service treatment records.   

Again, in November 1965 the Veteran was given a separation 
examination.  On the Report of Medical Examination his lower 
extremities (except feet) were found to be clinically normal.  
The only clinical abnormalities were the Veteran's feet and the 
hernioplasty scar on his right ingenuinal region.  On the 
November 1965 Report of Medical History, the Veteran indicated in 
the affirmative only that he had had whopping cough and foot 
trouble.  

Private treatment reports, as discussed above, refer only to the 
knees in the July 2001 evaluation when the Veteran sought care 
after injuring himself while cutting down a tree at his home 3 
days prior.  His complaints included pain in the left knee.  The 
report bears no mention of his military service or of falls in 
service while on exercises in Germany.  The July 2001 x-ray study 
is of record and it found no fracture or other clearly acute 
abnormality.  A small cyst was found on the left femur and some 
thickening of the interosseous membrane.  The private physician 
found the knee ligaments intact and without deformity.  Following 
an x-ray study, the physician reached the diagnosis of left knee 
strain/sprain.  

A private September 2003 evaluation, included as part of the 
Veteran's Social Security disability determination, noted the 
Veteran complained of pain in his right knee and found chronic 
pain secondary osteoarthritis in his joints.  An October 2003 x-
ray study also found arthritic changes in both knees.  The 
evaluation contains no mention of the Veteran's military service.   

As discussed above, VA treatment records also include complaints 
of knee pain and statements by the Veteran regarding the freezing 
temperatures in Germany during his service.  See July 2009 (left 
knee).

Based on the foregoing, the Veteran is not entitled to service 
connection for a bilateral knee condition.  

The Veteran's knees bear the diagnosis of osteoarthritis; however 
there is no credible evidence of a nexus between his service, 
which concluded in 1966, and the arthritis diagnosed in 2003.

The Board acknowledges that, in conjunction with his current 
claim for service connection, the Veteran has indicated that his 
knees were injured in service and during his testimony he 
described falls in service while on exercises in freezing 
temperatures in Germany.  However, the Board notes that review of 
the service treatment records reflects that the Veteran's in-
service sole complaint pertained to both knees in 1964 is without 
reference to falls on ice in field exercises and with no 
subsequent treatment after one week of the limited activity.  
Further, the November 1965 separation examination found his lower 
extremities clinically normal.  

When the Veteran sought treatment for his left knee in July 2001, 
the Veteran attributed his pain to an incident three days prior 
at home when he was trying to cut down a tree.  The treatment 
record includes no reference to his military service.  The Board 
finds that the contemporaneous statements provided by the Veteran 
to the private physician attributing his pain to some injury 
after cutting down a tree, which were made to a clinician for 
treatment purposes 3 days after the injury, to be more credible 
than the later recollected memory of injuring both knees at some 
point in service, which was concluded over 35 years before.  

A Veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his military service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 
548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Again, the Board acknowledges that the Veteran's statements 
describing the cold in Germany and the efforts necessary to 
conduct field exercises and pain, which may be interpreted as 
reflecting a continuity of symptomatology, since service, which 
he is competent to report.  See Charles v. Principi, 16 Vet. App. 
370 (2002).  However, such reports must be weighed against the 
medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan, 451 F.3d 1331.  Also, the Board may not 
ignore a veteran's testimony simply because he or she is an 
interested party and stands to gain monetary benefits; personal 
interest may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's accounts of knee 
trauma in service is not credible because it is inconsistent with 
objective medical evidence in the form of service treatment 
records, which affirmatively show the Veteran sought treatment 
for both knees only once in January 1964 with no follow-up 
treatment.  The Board points out the Veteran's account is not 
"unaccompanied by contemporaneous medical evidence" as cited in 
Buchanan; rather, contemporaneous treatment records are on file.    

As well, the Board emphasizes the multi-year gap between 
discharge from active duty service (1966) and initial reported 
symptoms related to left knee pain (July 2001) and of an 
arthritis diagnosis in 2003 (nearly a 35-year gap).  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of 
absence of medical complaints for condition can be considered as 
a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

Further, private medical evaluation of July 2001 for his left 
knee includes his report of injury due to a recent injury of 3 
days prior.  The Veteran demonstrated candor with his private 
physician by attributing these complaints to recent incidents, 
and not to his military service.  

While the foregoing medical evidence establishes that the Veteran 
does have current arthritis which includes arthritis in both 
knees, as diagnosed in an October 2003 x-ray study, there is 
simply no competent, probative, medical evidence or opinion even 
suggesting a relationship between this condition and service and 
neither the Veteran nor his representative has identified, 
presented, or alluded to the existence of any such medical 
evidence or opinion.

In addition to the medical evidence, the Board also has 
considered the written statements of the Veteran.  However, to 
the extent that any such lay statements are being offered to 
attribute the bilateral knee arthritis to service, such evidence 
must fail.  Such matters are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the appropriate 
medical training or expertise, he is not competent to render 
probative (i.e., persuasive) opinions on this medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology of 
the Veteran's knee arthritis have no probative value.

Thus, the competent, probative evidence on the question of 
whether the current bilateral knee condition, diagnosed as 
arthritis is related to service weighs against the claim for 
service connection.

Additionally, the Board notes there is no evidence that 
degenerative joint disease of the shoulders, or of any joint, 
that manifested itself to a compensable degree within one year of 
the Veteran's separation from military service.  Rather, the 
first X-ray evidence of degenerative changes in both knees 
currently associated with the claims file is dated in October 
2003, over 35 years after service.  Thus, service connection is 
not warranted for a bilateral knee condition, diagnosed as 
arthritis, on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

For all the foregoing reasons, the claim for service connection 
must be denied.  In arriving at the decision to deny the claims, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).



ORDER

The appeal as to the issue of entitlement to an evaluation in 
excess of 40 percent for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to an effective date 
earlier than March 13, 2006, for a 40 percent evaluation for 
bilateral hearing loss is dismissed.

Entitlement to service connection for cold weather injuries is 
denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for left shoulder condition is 
denied.

Entitlement to service connection for right shoulder condition is 
denied.

Entitlement to service connection for a neck condition is denied.

Entitlement to service connection for a right thigh condition is 
denied.

Entitlement to service connection for a testicle condition is 
denied.

Entitlement to service connection for a bilateral ankle condition 
is denied.

Entitlement to service connection for a bilateral knee condition 
is denied.




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


